DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
No reference of record discloses the combination of limitations:
controlling a clutch to disengage in response to the second pressure level falling below a
second threshold pressure level, the clutch configured to transfer power from the engine to the air compressor;
measuring a duration of time during which the clutch of the air compressor is disengaged;
determining, at a controller, that the duration exceeds a threshold time; and
controlling, via the controller, the engine to idle in response to the determination.
 	
The closest prior art of record:
Renner provides the general teaching of allowing an engine driving a compressor to idle using a clutch. Hoffman discloses removing the load from a compressor motor via a clutch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746